Case 1:20-cv-00805-TSE-TCB Document 18 Filed 05/18/21 Page 1 of 14 PagelD# 527

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

Allen Antonius Kelly, )
Petitioner, )
)

vy. ) 1:20cv805 (TSE/TCB)
)
Harold W. Clarke, )
Respondent. )

MEMORANDUM OPINION

 

Allen Antonius Kelly (“Petitioner” or “Kelly’”), a Virginia inmate proceeding pro se, filed
a petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254, challenging the
constitutionality of the revocation of his suspended sentences on September 1, 2015 by the
Circuit Court for the City of Richmond. Commonwealth v. Kelly, Case Nos. CR17-1492-00F
and 1497-00F. On October 23, 2020, the respondent filed a Rule 5 Answer and a Motion to
Dismiss, with supporting briefs and exhibits.' Although the petitioner was given the opportunity
to file responsive materials pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975) and
Local Rule 7(K) to the motion to dismiss, he has neither filed any response nor requested
additional time to respond. Accordingly, this matter is now ripe for disposition. For the reasons
that follow, the respondent’s Motion to Dismiss must be granted and the petition will be
dismissed with prejudice.

I. Background

By final order dated March 14, 2002, and pursuant to Kelly’s guilty pleas, the Circuit

Court of the City of Richmond convicted Kelly of forgery of a public document, uttering a public

 

' Respondent’s motion for an extension of time to file his response (Dkt. No. 10], which was timely filed, will be
dismissed as moot and the motion to dismiss, brief in support and exhibits are deemed timely filed.

I
Case 1:20-cv-00805-TSE-TCB Document 18 Filed 05/18/21 Page 2 of 14 PagelD# 528

document, malicious wounding, carjacking, grand larceny, and attempted robbery. The circuit
court sentenced Kelly to 79 years’ imprisonment, with 66 years and 6 months suspended. [Dkt.
No. 14-2]. Kelly was released from prison on January 6, 2014. [Dkt. No. 14-8 at 57]. On October
20, 2014, the circuit court issued an order directing Kelly to show cause why his suspended
sentences should not be revoked because he had violated the conditions of the suspensions by
robbing and seriously wounding a young woman in October 2014, approximately nine months
after his release from incarceration. The show cause order specifically referenced an October
2014 robbery, in which he “seriously wounded” a woman and then subsequently used the stolen
property. [Dkt. No. 14-3].?

On August 10, 2015, the circuit court held a revocation hearing to determine whether
there were grounds to revoke the suspended sentences imposed for Kelly’s 2002 convictions.
After admitting the transcript from Kelly’s recent jury trial into evidence and considering
additional evidence not presented to the jury, the circuit court found that Kelly had violated the
terms of his suspended sentences. The circuit court revoked Kelly’s 66 years of his previously
suspended sentences and then re-suspended all but 25 years in an order dated September 1, 2015.
[Dkt. No. 14-1].

Kelly filed a petition for appeal in the Court of Appeals of Virginia alleging the trial court
had abused its discretion by revoking and then resuspending all but 25 years. A judge of the
Court of Appeals of Virginia’s denied his petition on June 28, 2016, and a three-judge panel

denied the petition on October 4, 2016. Kelly v. Commonwealth, Record No. 1838-15-2. [Dkt.

 

? Kelly was tried in the circuit court for attempted capital murder, malicious wounding, and robbery in connection
with the October 2014 incident. Case Nos. CR14F-5271, -5272, and -5612. The jury acquitted Kelly on April 3,
2015. [Dkt. No. 14-4].
Case 1:20-cv-00805-TSE-TCB Document 18 Filed 05/18/21 Page 3 of 14 PagelD# 529

No. 14-5]. The Supreme Court of Virginia refused Kelly’s petition for appeal by order dated

June 13, 2017. Kelly v. Commonwealth, Record No. 161560. [Dkt. No. 14-7].

On April 6, 2018, Kelly, pro se, mailed a state petition for a writ of habeas corpus to the

circuit court. Kelly v. Booker, Case No. CL18-1820, [Dkt. No. 14-8]. The petition raised the

following claims:

a,

b.

Due Process Claims

The Commonwealth violated Kelly’s Sixth and Fourteenth Amendment rights to a
fair and impartial trial judge.

The Commonwealth violated Kelly’s rights under the Sixth, Seventh, and
Fourteenth Amendments to a jury trial at his probation revocation hearing.

The Commonwealth violated Kelly’s Fifth and Fourteenth Amendment rights
against double jeopardy.

The trial judge violated Kelly’s Sixth and Fourteenth Amendment right to
effective counsel by denying Kelly’s motion to substitute counsel.

The Commonwealth violated Kelly’s constitutional rights when it introduced
inadmissible out-of-court hearsay statements, testimony, and evidence.

The Commonwealth violated Kelly’s Sixth and Fourteenth Amendment rights to a
fair and impartial trial where the same prosecutor represented the Commonwealth
at Kelly’s April 2015 criminal trial and Kelly’s October 2015 probation
revocation hearing.

The Commonwealth violated Kelly’s right to a speedy trial.

8. The judge at the probation revocation hearing was biased.

The petitioner’s “trial, conviction, sentencing, and subsequent return to prison
deprived him of liberty without due process” and “was illegal.”

10. Kelly was subjected to cruel and unusual punishment by the Commonwealth.

l.

3.

Ineffective assistance of counsel claims

Trial counsel’s assistance was ineffective where trial counsel failed to move to
disqualify the judge as Kelly requested.

Trial counsel’s assistance was ineffective where trial counsel informed Kelly that
he did not have a right to a jury trial at his probation revocation hearing.

Trial counsel’s assistance was ineffective because he failed to move for a mistrial
upon the Commonwealth’s introduction of inadmissible evidence of which Kelly
did not have notice.
Case 1:20-cv-00805-TSE-TCB Document 18 Filed 05/18/21 Page 4 of 14 PagelD# 530

4. Trial counsel’s assistance was ineffective because he failed to object to, or move
for a mistrial on the basis of, the Commonwealth’s introduction of double
jeopardy

5. Trial counsel’s assistance was ineffective where he refused to file a motion to
disqualify the prosecutor at the revocation hearing.

6. Trial counsel’s assistance was ineffective where he failed to conduct a reasonable
pre-trial investigation.

7. Trial counsel’s assistance was ineffective where he failed to move for a mistrial
when the Commonwealth moved to amend the show cause order.

8. Trial counsel’s assistance was ineffective where he failed to invoke Kelly’s
speedy trial rights.

9. Appellate counsel’s assistance was ineffective because she failed to raise well-
established, straightforward, and “obvious” claims on appeal.

[Dkt. No. 14-8 at 5-38).

The respondent filed a motion to dismiss on July 23, 2018 and the circuit court dismissed
the state habeas petition on September 6, 2018. [Dkt. No. 14-9]. The circuit court found that
Kelly’s petition was barred by the state habeas statute of limitations because Kelly had not filed
his petition within one year of the probation revocation order as required under Virginia Code §
8.01-654(A)(2). [Dkt. No. 14-9 at 6-7 (citing Booker v. Dir. of the Dep’t of Corr., 727 S.E.2d
650, 650 (Va. 2012)).? In addition, and in the alternative, the circuit court found that even if
Kelly’s habeas petition was not time-barred, Claims (a)(I) through (a)(X) in the state habeas
petition were barred from consideration in habeas corpus by the rule in Slayton v. Parrigan, 205
S.E.2d 680, 682 (1974), because they were non-jurisdictional claims of trial error that Kelly had
failed to raise at trial or on appeal [Dkt. No. 14-9 at 7-8]; and that Kelly had failed to
demonstrate that his counsel was ineffective under Strickland v. Washington, 466 U.S. 668

(1984). [Dkt. No. 14-9 at 8-19].

 

3 In Booker, the Supreme Court of Virginia held that “[t]he limitation period for habeas corpus petitions challenging
revocation hearings is one year after the cause of action accrues,” which accrues on the date “the circuit court
entered the order” revoking the petitioner’s previously suspended sentences. 727 S.E.2d at 651.

4
Case 1:20-cv-00805-TSE-TCB Document 18 Filed 05/18/21 Page 5 of 14 PagelD# 531

Kelly filed a notice of appeal in the circuit court on November 13, 2018 and filed a
petition for appeal in the Supreme Court of Virginia on December 13, 2019. Kelly v. Booker,
Record No. 181634 at 89-91, 93. By order dated February 6, 2019, the Supreme Court of
Virginia dismissed on Kelly’s appeal for failure to file a timely notice of appeal and petition for
appeal pursuant to Rules 5:9(a) and 5:17(a)(1) of that Court.* (Rec. No. 181634 at 145). Rule
5:9(a) required that the notice of appeal be filed within 30 days of the entry of the final order,
and Rule 5:17(a)(1) required the petition for appeal to be filed within 90 days of the entry of the
judgment order, which in this case was September 6, 2018.

Kelly filed a second petition for a writ of habeas corpus in the Supreme Court of Virginia
on May 17, 2019. On August 29, 2019, the Supreme Court of Virginia dismissed the petition,
finding:

{T]he Court is of the opinion that the writ should not issue as no writ shall be

granted on the basis of any allegation previously resolved against the petitioner.

Code § 8.01-663. Petitioner’s claim was raised and decided in a prior petition,

which was filed in the Circuit Court of City of Richmond on April 9, 2018. In

addition, the Court finds that the petition was not timely filed as it was not filed

within one year after petitioner’s revocation. Booker v. Director, 284 Va. 6, 6,

(2012). Code § 8.01-654(A)(2).

Kelly v. Booker, Record No. 190646 at 60.

On or about March 20, 2020,° Kelly filed his current habeas petition and memorandum of

law in support, wherein he alleges the following grounds for relief:

 

* The notice of appeal was dated November 7, 2018, but was not filed until November 13, 2018. (Rec. No. 181634 at
89-91, 100). Even the November 7, 2018 date, however, is untimely. Likewise, the petition for appeal, dated
December 11, 2018, was not filed in the Supreme Court of Virginia until December 13, 2018. (Id. at 93, 143). The
petition for appeal was due on or before December 5, 2018.

> The envelop in which the federal habeas petition arrived at the Clerk’s office is stamped July 2, 2020. The Table of
Attachments [Dkt. No. 1-4] included with the federal petition is dated March 20, 2020. For purposes of this motion,
March 20, 2020, is the earliest that he could have placed his petition in the institutional mailroom. See Houston v.
Lack, 487 U.S. 266, 276 (1988).
Case 1:20-cv-00805-TSE-TCB Document 18 Filed 05/18/21 Page 6 of 14 PagelD# 532

10.

11.

12.

The state habeas court erred in ruling that Kelly’s state habeas petition was
“procedurally time barred.” [Dkt. Nos. | at 8-10; 1-3 at 6-8].°

Kelly was denied a “fair and impartial trial (judge)” at the August 10, 2015
probation revocation hearing, which violated Kelly’s constitutional rights under the
Sixth and Fourteenth Amendment. [Dkt. Nos. 1 at 10-11; 1-3 at 8-12].

Kelly’s Fourteenth Amendment rights were violated because his “trial, conviction,
sentencing[,] and subsequent return to prison [were] illegal” where his suspended
sentence was revoked based on “allegation[s] completely different from which [the]
‘show cause’ order originated.” [Dkt. Nos. 1 at 11-13; 1-3 at 12-176-8].

The Commonwealth violated Kelly’s Fifth and Fourteenth Amendment rights
against double jeopardy. [Dkt. Nos. 1 at 13-14; 1-3 at 17-19].

Kelly’s Sixth and Fourteenth Amendment right to the effective assistance of
counsel was violated when the circuit court refused to grant Kelly’s motion to
substitute counsel. [Dkt. Nos. 1 at 15-16; 1-3 at 19-21].

“The Commonwealth of Virginia violated Kelly’s 6th and 14th Amendment [rights]
through introduction of inadmissible out-of-court hearsay statement[s], testimony
and evidence.” [Dkt. Nos. | at 16-18; 1-3 at 22-23].

“The Commonwealth of Virginia violated Kelly’s 6th and 14th Amendment [rights]
to a fair and impartial trial” where the same prosecutor represented the
Commonwealth in Kelly’s April 2015 criminal trial and Kelly’s October 2015
probation revocation hearing. [Dkt. Nos. 1 at 18-19; 1-3 at 24-25].

“The Commonwealth of Virginia violated Kelly’s constitutional rights against
judicial bias.” [Dkt. Nos. | at 26-27; 1-3 at 26-27].

“The Commonwealth of Virginia violated Kelly’s 8th Amendment right against
cruel and unusual punishment.” [Dkt. Nos. | at 21-22; 1-3 at 27-30].

Trial counsel’s assistance was ineffective, “when trial counsel refused to file
Kelly’s requested motion to disqualify judge, violating Kelly’s 6th and 14th
Amendment [rights].” [Dkt. Nos. 1 at 23-24; 1-3 at 30-34].

Trial counsel’s assistance was ineffective “when trial counsel informed Kelly that
he did not have a right to a jury trial” at the probation revocation hearing. [Dkt.
Nos. | at 25-26; 1-3 at 34-36].

Trial counsel’s assistance was ineffective “when trial counsel refused to object to
and declare mistrial upon the Commonwealth’s introduction of inadmissible out-of-
court hearsay statements, evidence[,] and testimony.” [Dkt. Nos. | at 26-28; 1-3 at
36-39].

 

® In addition to being time-barred and defaulted, see infra at 7-15, Claim 1 is also barred because it challenges the
ruling of the state habeas court, not the judgment in the state criminal case that has resulted in his incarceration.
Claims of error in a state post-conviction proceeding cannot serve as a basis for federal habeas relief. See Bryant v.
Maryland, 848 F.2d 492, 493 (4th Cir. 1988); accord Lawrence v. Branker, 517 F.3d 700, 717 (4th Cir. 2008)
(denying federal habeas relief on claim relating to post-conviction proceedings because such claim represents “an
attack on a proceeding collateral to detention and not to the detention itself”).

 

6
Case 1:20-cv-00805-TSE-TCB Document 18 Filed 05/18/21 Page 7 of 14 PagelD# 533

13. Trial counsel’s assistance was ineffective “when counsel failed and refused to
object to[,] argue[,] or declare mistrial to [sic] Commonwealth introduction of
double-jeopardy evidence and testimony.” [Dkt. Nos. | at 28-30; 1-3 at 40-43].

14. Trial counsel’s assistance was ineffective where “trial counsel refused to file motion
to disqualify prosecutor, violating Kelly(’s] 6th and 14th Amendment [rights].”
[Dkt. Nos. 1 at 30-31; 1-3 at 43-46].

15. Trial counsel’s assistance was ineffective where “trial counsel refused and failed to
argue and declare mistrial upon Commonwealth’s motion to amend [the] show
cause order.” [Dkt. Nos. 1 at 31-32; 1-3 at 46-48].

16. Trial counsel was ineffective where he “failed to invoke Kelly’s speedy trial
rights.” [Dkt. No. 1-3 at 48-50].

II. Statute of Limitations

A petition for a writ of habeas corpus must be dismissed if filed later than one year after
(1) the judgment becomes final; (2) any state-created impediment to filing a petition is removed;
(3) the United States Supreme Court recognizes the constitutional right asserted; or (4) the
factual predicate of the claim could have been discovered with due diligence. 28 U.S.C.
§ 2244(d)(1)(A)-(D). In calculating the one-year period, however, the Court must exclude the
time during which properly filed state collateral proceedings pursued by petitioner were pending.
See 28 U.S.C. § 2244(d)(2); Pace v. DiGuglielmo, 544 U.S. 408, 417 (2005) (determining that
the definition of “properly filed” state collateral proceedings, as required by § 2244(d)(2), is
based on the applicable state law as interpreted by state courts). Kelly’s state court direct appeal
proceedings were final on June 13, 2017, the date the Supreme Court of Virginia refused Kelly’s
petition for appeal of the revocation decision. The federal statute of limitations period began to
run 90 days later on September 11, 2017, the date upon which his time for seeking a petition for

a writ of certiorari to the Supreme Court of the United States expired. See Harris v. Hutchinson,

209 F.3d 325, 328 n.1 (4th Cir. 2000) (the AEDPA provides that the one-year period does not

commence until the latest of the date when judgment on direct review “became final” or “the
expiration of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A)). Kelly therefore had

until September 11, 2018, to file his federal habeas petition. Kelly, however, did not file his

7
Case 1:20-cv-00805-TSE-TCB Document 18 Filed 05/18/21 Page 8 of 14 PagelD# 534

federal petition until March 20, 2020. As of March 20, 2020, a total of 920 days had passed since
his direct appeal was final. Kelly’s petition is untimely unless the limitations period is tolled. The
record establishes that Kelly is not entitled to statutory or equitable tolling.

A. Statutory Tolling

Kelly did not timely file either of his state habeas corpus petitions and is therefore not
entitled to statutory tolling during the pendency of those petitions. See 28 U.S.C. § 2244(d)(2).
On September 6, 2018, the state circuit court determined that Kelly’s first state habeas petition
was untimely under Virginia Code § 8.01-654(A)(2). [Dkt. No. 14-9 at 6-7]. Kelly’s notice of
appeal and his petition for appeal from that judgment were also untimely. In the second state
proceeding in the Supreme Court of Virginia, the court’s August 29, 2019 order found that the
petition was untimely. [Dkt. No. 14-11]. Accordingly, Kelly’s state habeas proceedings did not
toll the federal statute of limitations. See Pace, 544 U.S. at 417 (holding that petitioner was not
entitled to statutory tolling under 28 U.S.C. § 2244(d)(2) where state habeas petition was
dismissed as untimely); Artuz v. Bennett, 531 U.S. 4, 8 (2000) (holding that a state collateral
proceeding is not “properly filed” for purposes of tolling the federal limitations period if it is
filed untimely).

B. Equitable Tolling

The United States Supreme Court has held that a habeas petitioner may be permitted to
file a federal habeas petition out of time if he can establish his entitlement to equitable tolling,
which requires that the petitioner show “(1) that he has been pursuing his rights diligently, and

(2) that some extraordinary circumstance stood in his way” and prevented timely filing. See
Holland v. Florida, 560 U.S. 631, 649 (2010) (citation omitted). The Fourth Circuit has explained

that equitable tolling is reserved for “those rare instances where — due to circumstances external
Case 1:20-cv-00805-TSE-TCB Document 18 Filed 05/18/21 Page 9 of 14 PagelD# 535

to the party’s own conduct — it would be unconscionable to enforce the limitation period against
the party and gross injustice would result.” Harris, 209 F.3d at 330.

In his federal habeas petition, Kelly simply asserts in a conclusory fashion that his federal
petition is “timely filed.” [Dkt. No. | at 35]. The petition does not explain Kelly’s assertion and
he has not responded to the motion to dismiss or otherwise attempted to demonstrate that he
pursued his rights diligently and that some extraordinary circumstance prevented him from filing
in a timely manner.

Respondent correctly points out that even if the federal statute of limitations was tolled
during the pendency of his state proceedings in the circuit court and the Supreme Court of
Virginia, Kelly’s federal petition would still be barred by the federal statute of limitations. The
federal statute of limitations began to run on September 11, 2017. Kelly filed his state habeas
petition on April 6, 2018, at which point 207 days of the statute of limitations period had already
run. The circuit court dismissed this habeas petition on September 6, 2018, and the Supreme
Court dismissed his improperly perfected and filed appeal on February 6, 2019. One hundred
days passed between the dismissal of the appeal and the date Kelly filed his untimely and
procedurally barred second original jurisdiction habeas petition in the Supreme Court of Virginia
on May 17, 2019. The Supreme Court of Virginia dismissed this petition on August 29, 2019,
and then another 204 days passed before Kelly filed his federal petition at the earliest on March
20, 2020. (Doc. 1-3 at 50; Doc. 1-4 at 2). Even assuming the second untimely state habeas
petition tolled the federal statute of limitations, Kelly had 58 days to file his federal habeas
petition after the Supreme Court of Virginia dismissed his petition on August 29, 2019, and he

failed to do so. Kelly has offered no viable explanation as to why he did not file his federal
Case 1:20-cv-00805-TSE-TCB Document 18 Filed 05/18/21 Page 10 of 14 PagelD# 536

habeas corpus pleading earlier such that he is entitled to equitable tolling. He has failed to show
that he acted with diligence in the filing of his federal petition.

If Kelly were to claim lack of knowledge of the law, the Fourth Circuit has already held
that is not the type of extraordinary circumstance that would justify equitable tolling. See United
States v, Sosa, 364 F.3d 507, 512 (4th Cir. 2004) (pro se petitioner’s ignorance and
misconceptions about the operation of the statute of limitations do not justify equitable tolling
because they are not extraordinary circumstances beyond his control); Rouse v. Lee, 339 F.3d
238, 248-49 (4th Cir. 2003) (holding that a party’s incorrect interpretation of the AEDPA statute
of limitations did not present extraordinary circumstances to warrant equitable tolling); Felder v.
Johnson, 204 F.3d 168, 171-73 (Sth Cir. 2000) (lack of notice of AEDPA amendments and
ignorance of the law are not rare and exceptional circumstances that warrant equitable tolling).’

C. Actual Innocence

Actual innocence may also allow review of an untimely habeas petition. McQuiggin v.
Perkins, 569 U.S. 383, 392 (2013). To qualify for equitable tolling, a petitioner must demonstrate
that “(1) that he has been pursuing his rights diligently, and (2) that some extraordinary
circumstance stood in his way and prevented timely filing.” Holland, 560 U.S. at 649. “[T]he
second prong of the equitable tolling test is met only where the circumstances that caused a

litigant’s delay are both extraordinary and beyond its control.” Menominee Indian Tribe v.

 

7 Petitioner’s claims are also not reviewable under the limited exception outlined by the United States Supreme
Court in Martinez v. Ryan, 566 U.S. 1, 9 (2012), allowing review of certain ineffective assistance of counsel claims.
Martinez may excuse certain state defaults in limited circumstances, but it does not excuse otherwise untimely
federal habeas petitions or provide tolling under the AEDPA. Id; see Arthur v. Thomas, 739 F.3d 611, 631 (11th Cir.
2014) (holding the narrow Martinez exception does not save an untimely habeas petition because the exception is
meant to be difficult to meet “to ensure that state-court judgments are accorded the finality and respect necessary to
preserve the integrity of legal proceedings within our system of federalism.”). In the context of a § 2255 petition, the
district court in United States v. Rice, No. 03cr441 (RBW), 2019 U.S. Dist. LEX!S 68898 (D.D.C. Apr. 22, 2019),
held that that the procedural default exception recognized in Martinez and Trevino v. Thaler, 569 U.S. 413, 423
(2013) does not apply in the context of the AEDPA'’s statute of limitations bar. Id, at *12-13 (discussing cases from
Third, Fifth, Sixth, Seventh, Tenth, and Eleventh Circuits).

 

 

10
Case 1:20-cv-00805-TSE-TCB Document 18 Filed 05/18/21 Page 11 of 14 PagelD# 537

United States, 136 S. Ct. 750, 756 (2016); see Carpenter v. Douma, 840 F.3d 867, 872 (7th Cir.
2016) (noting Supreme Court had recently reiterated that the extraordinary circumstances
element is met “only where the circumstances that caused a litigant’s delay are both
extraordinary and beyond [his] control.”) (quoting Menominee Indian, 136 S. Ct. at 756)
(emphasis added).

“[C]laims of actual innocence are rarely successful,” Schlup v. Delo, 513 U.S. 298, 324
(1995), however, and “should not be granted casually.” Wilson v. Greene, 155 F.3d 396, 404
(4th Cir. 1998). The standard of review for demonstrating innocence under Schlup is a
demanding one. It requires that “[t]he gateway should open only when a petition presents
‘evidence of innocence so strong that a court cannot have confidence in the outcome of the trial
unless the court is also satisfied that the trial was free of nonharmless constitutional error.””
McQuiggin, 569 U.S. at 401 (quoting Schlup, 513 U.S. at 316).

In order to demonstrate the fundamental miscarriage of justice exception to AEDPA’s
statute of limitations, a petitioner must present mew evidence to support his claim of actual
innocence, and “must show that it is more likely than not that no reasonable juror would have
convicted him in the light of the new evidence.” Schlup, 513 U.S. at 327 (emphasis added).
Kelly has not proffered any “new reliable evidence” demonstrating a colorable claim of actual
innocence. Coleman v. Thompson, 501 U.S. 722, 730 (1991); Sharpe v. Bell, 539 F.3d 372, 377
(4th Cir. 2010). Instead, he argues that the judge that heard the revocation erred in relying on his
own memory of the evidence at the trial at which Kelly was acquitted, and in considering
hearsay evidence and evidence that was presented at the criminal trial. Kelly offers legal
arguments that the evidence was insufficient to revoke his suspended sentences, but he offers no

new, credible evidence to demonstrate that the circuit court’s finding that he had not been of

11
Case 1:20-cv-00805-TSE-TCB Document 18 Filed 05/18/21 Page 12 of 14 PagelD# 538

good behavior was erroneous. Kelly has failed to satisfy Schlup’s high standard or demonstrate
that his untimely claims are entitled to be review under McQuiggin. Accordingly, Kelly’s
petition is time-barred, and must be dismissed.

II. Exhaustion and Procedural Default

Before bringing a federal habeas petition, a state prisoner must first exhaust his claims in
the appropriate state court. See 28 U.S.C. § 2254(b); Granberry v Greer, 481 U.S. 129 (1987). To
comply with the exhaustion requirement, a state prisoner “must give the state courts one full
opportunity to resolve any constitutional issues by invoking one complete round of the State’s
established appellate review process.” O’ Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). Thus, a
petitioner convicted in Virginia must have presented to the Supreme Court of Virginia the same
factual and legal claims raised in his § 2254 petition. See, e.g., Duncan v. Henry, 513 U.S. 364,
365-66 (1995); Kasi v. Angelone, 300 F.3d 487, 501-02 (4th Cir. 2002).

Even if Kelly had timely filed his federal petition, all of his claims are defaulted. “A
habeas petitioner is barred from seeking federal review of a claim that was presented to a state
court and ‘clearly and expressly’ denied on the independent, adequate state ground of procedural
default.” Bennett v. Angelone, 92 F.3d 1336, 1343 (4th Cir. 1996) (citing Harris v. Reed, 489
U.S. 255, 263 (1989)). A procedural rule is adequate “if it is regularly or consistently applied by
the state court,” and independent “if it does not ‘depend[] on a federal constitutional ruling.’”
Yeatts v. Angelone, 166 F.3d 255, 260 (4th Cir. 1999) (quoting Ake v. Oklahoma, 470 U.S. 68,
75 (1985)). Further, “[a] claim that has not been presented to the highest state court nevertheless
may be treated as exhausted if it is clear that the claim would be procedurally barred under state
law if the petitioner attempted to present it to the state court.” Baker, 220 F.3d at 288 (citing
Gray v. Netherland, 518 U.S. 152, 161 (1996)). Such claims are simultaneously exhausted and

defaulted. See Burket v. Angelone, 208 F.3d 172, 183 n.11 (4th Cir. 1999).
12
Case 1:20-cv-00805-TSE-TCB Document 18 Filed 05/18/21 Page 13 of 14 PagelD# 539

Kelly did not bring any of his federal claims to the Supreme Court of Virginia during his
direct appeal of the revocation judgment. [Dkt. No. 14-7 at 2-16]. The claims in the circuit court
habeas were found barred by Rule 5:9 because the notice of appeal was not timely filed and by
Rule 5:17(a)(1) because the petition for appeal was not timely filed.* The Fourth Circuit has held
that the procedural defaults under Rules 5:9(a) and 5:17(a)(1) are adequate and independent state
law grounds for decision that bar federal review. See O’ Dell v. Netherland, 95 F.3d 1214, 1244
(4th Cir, 1996) (finding that Virginia Supreme Court’s dismissal of appeal from denial of writ of
habeas corpus as untimely pursuant to Rule 5:17(a)(1) was independent and adequate state law
ground barring federal habeas review); Spencer v. Murray, 5 F.3d 758, 761 (4th Cir. 1993) (Rule
5:17(a)(1) is an adequate and independent state ground that bars federal habeas review of claims
raised by a federal petition “in his state habeas appeal ... unless those claims were otherwise
exhausted by being raised on direct appeal.”); Wise v. Williams, 982 F.2d 142, 143-44 (4th Cir.

1992) (Rule 5:9(a) is independent and adequate state bar); see also Whitley v. Bair, 802 F.2d

 

1487, 1500 (4th Cir. 1986) (“failure to appeal claims disposed of by state habeas trial court
constitutes a procedural bar to further federal review of such claims.”).

Kelly cannot now present these claims to the Virginia Supreme Court because he is
barred by both the Virginia habeas statute of limitations, Virginia Code § 8.01-654(A)(2), and
the successive petition bar, Virginia Code § 8.01-654(B)(2). See Sparrow v. Dir., Dep’t of Corr.,
439 F. Supp. 2d 584, 587-88 (E.D. Va. 2006) (holding that claims barred by Va. Code § 8.01-
654(A)(2) are not reviewable in federal habeas proceedings); Gray v. Netherland, 518 U.S. 152,

162 (1996) (holding that claims barred by Virginia Code § 8.01-654(B)(2) are not reviewable in

 

§ Respondent admits that Kelly’s federal habeas claims were encompassed by the assignments of error that he
presented to the Supreme Court of Virginia. [Dkt. No. 14 at 15, n.5].

13
Case 1:20-cv-00805-TSE-TCB Document 18 Filed 05/18/21 Page 14 of 14 PagelD# 540

federal habeas proceedings). Accordingly, even if not barred as untimely, Kelly's defaults
preclude federal review of his claims. Bassette v. Thompson, 915 F.3d 932, 937(4th Cir. 1990).

A claim which is proceduraliy defaulted nonetheless may be reviewed when a petitioner
can show cause for the default and prejudice stemming therefrom, or that a fundamental

miscarriage of justice otherwise will occur. Harris, 489 U.S. at 260. The existence of cause

 

ordinarily tums upon a showing of (1) a denial of cffcctive assistance of counsel, (2) a factor
external to the defense which impeded compliance with the state procedural rule, or (3) the
novelty of the claim. Clozza v. Murray, 93 F.2d 1092, 1104 (4th Cir. 1990). Importantly, a
court need not consider the issue of prejudice in thc absence of cause. See Komahrens v. Evatt,
66 F.3d 1350, 1359 (4th Cir, 1995).

Kelly does not argue any basis to excuse his procedural default of all his federal habeas
claims. The Court has also found that Kelly has failed to satisfy the requirements for a credible
claim of actual innocence that would enable him to overcome procedural default. The petition,
therefore, even if timely filed must be dismissed for procedural default.

IV. Conclusion
For the foregoing reasons, the motion to dismiss the petition must be granted and the

petition must be dismissed with prejudice and an appropriate Order shall issue.?

ne
Entered this /P aay of __J/ 2021.

   

Alexandria, Virginia

 
  

T. S. Ellis, I
United States Distriét

    

ge

 

” An appeal may not be taken from the final order in a § 2254 proceeding uniess a judgdissues a certificate of
appealability (“COA”). 28 U.S.C. § 2253(c (A). A COA will not issue unless a prisoner makes “a substantial
showing of the denial of a constitutional right.” 28 U.S.C. § 2253(¢)(2). This requirement is satisfied only when
“reasonable jurists could debate whether (or, for that matter, agree that) the petition should have been resolved ina
different manner or that the issues presented were ‘adequate to deserve encouragement to proceed further.” Slack v,
MgDanig!, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n. 4 (1983)). Petitioner fails to
meet this standard.

14
